ITEMID: 001-24060
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: MALININ v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Mr Gennadiy Ivanovich Malinin, is a Russian national who was born in 1944 and lives in St. Petersburg. The respondent Government are represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 21 January 1988 the applicant’s mother, Ms Malinina, offered her private house to the Vyborgskiy District Executive Committee, a Soviet era local self-government body, because the latter had earlier provided her with two flats in town.
On 31 May 1989 Ms Malinina brought a civil action to have the offer declared null and void. She submitted that at the time of the transaction she had suffered from a mental disease and her perception of reality had been distorted. The applicant and the new owner of the house, Mr E., were joined to the proceedings as third parties.
According to the applicant, between that date and 17 February 1992, the Vyborgskiy District Court of St. Petersburg fixed 14 hearings. On ten occasions the hearing was adjourned because the defendant and/or third persons failed to appear.
On 17 March 1992 Ms Malinina died, according to the information supplied by the Government. The proceedings were suspended pending the determination of her legal successor.
On 22 September 1992 (there is an apparent clerical error in the Government’s information where the year is indicated as 1993) the court designated the applicant as her legal successor in the proceedings. On the same date (on 2 November 1992, according to the applicant) it appointed an expert to carry out a post-mortem forensic examination of the mental state of the late Ms Malinina.
On 5 May 1993 the proceedings were resumed.
On 11 March 1996 the Vyborgskiy District Court of St. Petersburg granted the action and held that the offer had been null and void. No appeal was lodged against the judgment and the court proceeded with the determination of the amount of damage.
On 4 June 1997 the Presidium of the St. Petersburg City Court quashed, by way of supervisory-review proceedings, the judgment of 11 March 1996 and remitted the case for a new examination by a differently composed bench. The judgment was quashed because it had been made in the absence of the defendant.
The applicant complained to various authorities, including the Prosecutor General’s office and St. Petersburg prosecutor’s office, about unreasonable delays in the proceedings. On 3 March 1999 the St. Petersburg prosecutor’s office responded that prosecutors were not competent to review judges’ compliance with procedural time-limits.
On 5 May 1998 the Convention entered into force in respect of the Russian Federation.
On 12 May 1998 the presiding judge granted a request of a third party for additional property documents and the applicant’s request for summoning a new witness. The proceedings were accordingly adjourned.
On 19 August 1998 the hearing was adjourned as no response to the request for additional property documents had been received. The applicant, according to him, had a conflict with the presiding judge. He was fined for contempt of court.
On 12 November 1998 the presiding judge was ill.
On 25 January 1999 the defendant’s representative and the third party’s lawyer did not appear.
On 3 March 1999 the defendant and the third party did not appear.
On 13 April 1999 the hearing was adjourned. According to the applicant, it was so because the court registry had not prepared the case file. According to the Government, the presiding judge was ill.
On 28 April 1999 the hearing was adjourned because the applicant had lodged a complaint with the Prosecutor General’s office and the case-file was forwarded there.
On 5 August 1999 the presiding judge was absent. The applicant alleges that she was attending a training course. The Government indicate that she was unavailable because she was taking part in the hearing of another case.
On 5 October 1999 the court granted Mr E.’s request and joined him to the proceedings as a co-defendant. The hearing was adjourned because Mr E.’s lawyer was absent for a valid reason.
On 18 November 1999 the court granted Mr E.’s request to carry out an expert evaluation of the enhancements to the contested house. The proceedings were suspended for the time-period required for the examination. According to the applicant, he challenged the presiding judge; the challenge was dismissed.
On 26 December 1999 the St. Petersburg City Court dismissed the applicant’s complaint about the court’s decision to order the expert evaluation.
On an unspecified date the expert evaluation was ready and the proceedings resumed.
On 16 October 2000 the court joined the applicant’s claims against Mr E. to the proceedings and severed the action of the Vyborgskiy District Administration against the applicant and his relatives into separate proceedings.
On 24 October 2000 the parties were heard; the proceedings were adjourned at the applicant’s request.
On 3 November 2000 the Vyborgskiy District Court of St. Petersburg dismissed the applicant’s action and confirmed the validity of the offer made by Ms Malinina in 1988.
On 29 January 2001 the St. Petersburg City Court, on the applicant’s appeal, upheld the judgment of 3 November 2000.
Article 99 of the Code of Civil Procedure of 11 June 1964 (in force at the material time) provided that civil cases were to be prepared for a hearing no later than seven days after the action was submitted to the court. In exceptional cases, this period could be extended for up to twenty days. Civil cases were to be examined no later than one month after the preparation for the hearing was completed.
